                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                   Jan 13, 2020
                                                                         SEAN F. MCAVOY, CLERK
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 JASON WEINER,
10               Plaintiff,                        NO. 2:19-cv-00407-SAB
11               v.
12 SUTTELL and HAMMER, P.S.,                       ORDER OF DISMISSAL
13               Defendant.
14
15        Before the Court is Plaintiff’s Notice of Voluntary Dismissal, ECF No. 3.
16 Plaintiff dismisses the matter, with prejudice, under Fed. R. Civ. P. 41(a)(1)(A)(i).
17 Neither an answer nor a motion for summary judgment has been filed.
18        Accordingly, IT IS HEREBY ORDERED:
19        1. Plaintiff’s Notice of Voluntary Dismissal, ECF No. 3, is ACCEPTED
20 and ENTERED into the record.
21        2. This matter is DISMISSED with prejudice and without costs or attorney
22 fees to any party.
23        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
24 this Order, to provide copies to counsel, and close this file.
25        DATED this 13th day of January, 2020.
26
27
28              Stanley A. Bastian
           United States District Judge
     ORDER OF DISMISSAL ^ 1
